Title: Thomas Jefferson to James Wilkinson, 10 March 1811
From: Jefferson, Thomas
To: Wilkinson, James


          
            Dear Sir
            Monticello Mar. 10. 11.
          
           Your favor of Jan. 21. has been recieved, and with it the 2d vol. of your Memoirs, with the Appendices to the 1st 2d & 4th volumes, for which accept my thanks. I shall read them with pleasure. the expression respecting myself, stated in your letter to have been imputed to you by your calumniators, had either never been heard by me, or, if heard, had been unheeded & forgotten. I have been too much the butt of such falsehoods myself to do others the injustice of permitting them to make the least impression on me. my consciousness that no man on earth has me under his thumb, e is evidence enough that you never used the expression.  Daniel Clarke’s book I have never seen, nor should I put Tacitus or Thucydides out of my hand to take that up. I am even leaving off the Newspapers, desirous to disengage myself from the contentions of the world, and consign to entire tranquility, and to the kinder passions what remains to me of life. I look back with commiseration on those still buffeting the storm, and sincerely wish your Argosy may ride out, unhurt, that in which it is engaged. my belief is that it will, and I found that belief on my own knowlege of Burr’s transactions, on my view of your conduct in encountering them, & on the candour of your judges. I salute you with my best wishes & entire respect.
          
            Th:
            Jefferson
        